Citation Nr: 0001127	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
right knee dislocation and surgery, currently rated as 20 
percent disabling. 

2.  Entitlement to a higher initial rating for a back 
condition, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1992 to April 
1994.

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) that established service connection 
for residuals of right knee dislocation and surgery and 
assigned an initial 20 percent evaluation.  The appeal also 
arises from a June 1996 rating decision that established 
service connection for lumbar strain secondary to the right 
knee disability and assigned a 10 percent rating.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for more favorable ratings.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

The veteran relocated during the appeal process and his 
claims file was transferred to the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  
Subsequently, in an August 1998 RO decision, a separate 10 
percent rating was assigned for a tender right knee surgical 
scar.  The veteran has not expressed dissatisfaction with 
this rating and the issue has not been developed for 
appellate review.  Therefore the Board will not address this 
issue.





FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claims has been obtained to the extent possible.

2. The service-connected residuals of right knee dislocation 
and surgery are manifested by flexion limited to 100 degrees, 
full extension, and flare-ups of knee pain that result in 
overall moderate impairment; right knee symptoms are not 
shown to cause severe impairment.

3.  The service-connected back condition is currently 
manifested by pain and moderate limitation of motion; overall 
disability approximating severe limitation of motion of the 
lumbar spine or severe lumbosacral strain is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of right knee dislocation and surgery are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.41, 4.45, § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (1999).

2.  The criteria for a 20 percent rating for a service-
connected back condition are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.41, 4.45, 
§ 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the claims for higher initial 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence for equitable disposition of the claims has 
been obtained to the extent possible.

I.  Factual Background

The veteran's service medical records show that he twisted 
his right knee and sustained a patellar dislocation in 
February 1993.  He was treated with a cylindrical long leg 
cast for 30 days followed by a knee brace.  In July 1993, he 
underwent right patellar realignment with lateral release.  
Patellar realignment and mobility were felt to be good 
following surgery and the surgical scar healed well. 

In October 1995, the veteran requested service connection for 
knee and back problems and reported to VA that he injured his 
back and right knee at the same time.  

A December 1995 VA general medical examination report notes 
that the veteran complained of right knee and low back pain.  
The veteran reported that the right knee gave out and was 
unstable but that there was no swelling or locking.   The 
examiner noted the veteran walked favoring the right knee and 
wore a neoprene knee brace.  There was a 7-inch surgical scar 
over the knee.  The veteran reported parapatellar tenderness.  
The examiner found moderate anterior/posterior laxity as well 
as rotational laxity.  There was full range of motion with 
140 degrees of flexion.  The veteran could squat fully, 
although with some discomfort.  There was some crepitus and a 
slight patellar click during non-weight bearing flexion and 
extension.  The left knee appeared to be normal.  The 
examiner felt that exertional pain and cold weather aching 
with episodes of aching every week or two would limit the 
veteran's activities accordingly.  The examiner felt that the 
right knee laxity and crepitus might indicate early 
degenerative change.  Examination of the back revealed a 
normal contour with mild increased paraspinal muscle tone in 
the low back.  He was noted to have a full range of motion of 
the back in all planes.

In January 1996, the RO established service connection for 
residuals of right knee dislocation and surgery and assigned 
a 20 percent rating under Diagnostic Code 5257 based on a 
finding of moderate impairment of the knee due to instability 
or subluxation.  

In February 1996, the veteran reported that he had severe 
subluxation or lateral instability of the knee that resulted 
in low back pain.  

In March 1996, the December 1995 VA examiner opined that the 
right knee disability had resulted in chronic low back 
strain.  The doctor also opined that a lower extremity joint 
dysfunction could ultimately result in degenerative changes 
in adjacent joints or in the low back.  

In March 1996, the veteran reported that he had constant knee 
swelling and three dislocations per month.  He reported that 
he could not climb a ladder or bear weight on the knee, that 
he could not drive long distances, and that he could hear a 
patellar click.  He also reported knee pain and a change in 
his posture and gait.   

In April 1996, Phillip Thompson, D.C., reported that in March 
1996 he found multiple abnormalities, including lack of full 
extension, retro-patellar pain under stress consistent with a 
diagnosis of patellofemoral arthralgia and possible medial 
meniscus tear.  Dr. Thompson reported that, in general, those 
conditions increased the risk of disc herniation and other 
low back problems.  

In June 1996, the RO established service connection for 
lumbar strain and assigned a 10 percent rating under 
Diagnostic Code 5295.

In June 1996, the veteran reported that his back was more 
disabled than reflected by the 10 percent rating, the right 
knee was also more disabled than rated, and that the right 
knee scar was constantly sensitive.  The veteran reported 
that when the knee scar was bumped, it caused tremendous 
pain.

In October 1996, the veteran testified before an RO hearing 
officer that he had worsening instability and knee popping.  
He reported that he occasionally saw a chiropractor for back 
adjustments and that he missed about one week's work each 
month because of his back.  He reported that a recent report 
from Dr. Phillips might not reflect the severity of his back 
because at the time of that examination, he had just 
recovered from two weeks in bed with the flu and his back was 
temporarily in better shape.  He mentioned occasional 
swelling that occurred mainly in cold weather.  He testified 
that he still played basketball and football and that he snow 
skied, but that he had to wear a knee brace while doing those 
activities.  He testified that that he could not run or jog.  
He testified that he was currently employed as a blackjack 
dealer.  He recalled that the last episode of back pain was 
in July.  He reported that he had not received any treatment 
for his back except from his chiropractor.  

At the hearing, the veteran's mother testified that her son 
could not do the things that he did prior to active service 
and that she was concerned that he might need a total knee 
replacement in the future.  

In January 1997, the RO received additional chiropractic 
treatment reports from Dr. Thompson.  An April 1996 report 
notes that the veteran reported right hip and low back pain 
immediately after a motorcycle accident in May 1995.  He 
reported that the hip pain gradually resolved but that the 
back pain remained.  X-rays were negative for vertebral or 
hip fracture or dislocation.  The diagnoses were acute 
exacerbation of a dorsolumbar sprain and strain caused by the 
motorcycle accident.  That report notes a slow recovery 
hampered by an acute exacerbation incurred while 
surfboarding.  Dr. Phillips felt that at that time, maximum 
improvement had been achieved and that the veteran still had 
frequent dorsal pain ranging from 4 to 5 on a scale of 10 
with pain typically worse in the afternoon and evening.  Dr. 
Phillips felt that that level of pain did not significantly 
interfere with the veteran's work or activities of daily 
living; however, occasional acute exacerbation on a scale of 
8 to 9 out of 10 would interfere with work and should be 
treated.  Dr. Phillips estimated that acute exacerbation 
might occur once every two months.  Other clinical reports 
indicate that the veteran received chiropractic treatment at 
various times during 1995 and 1996.        

In January 1997, the RO also received lay witness statements 
from [redacted], and [redacted].  Mr. [redacted] reported the 
veteran had worked for him for four months during 1996 as a 
maintenance man.  During that time, the veteran worked with 
back pain and missed nine days due to back pain.  Mr. [redacted] 
reported that the veteran was not hired as a furniture mover 
because of his back disability.  

A January 1997 VA spine examination report indicates that the 
examiner reviewed the veteran's claims file.  The examiner 
noted the veteran "declined" an examination of his right 
knee, indicating that there had been no changes since the 
previous examination.  Concerning his low back condition, the 
veteran reported typical morning stiffness that eased during 
the day but increased again toward evening.  He reported that 
he had no problems sleeping.  He denied any back trauma since 
the previous evaluation.  He reported that he discontinued 
his chiropractic treatment in August 1996 for financial 
reasons.  The veteran also reported that he could walk only 
four to five blocks secondary to right knee and low back 
discomfort.  During the examination, the veteran reported 
that Dr. Phillips' stretching exercises had been very 
effective.  Examination of the back revealed paravertebral 
muscle spasm from L2 to L5, bilaterally.  Forward flexion of 
the spine was to 70 degrees with discomfort.  Backward 
extension was to 20 degrees with discomfort.  Lateral 
movements were to 20 degrees on the left and 25 degrees on 
the right, with discomfort.  Left rotation was to 20 degrees 
and right rotation was to 25 degrees, with discomfort.  Deep 
tendon reflexes and other measurements were slightly greater 
in the left.  Straight leg raising was positive at 40 degrees 
in the supine position but negative while sitting.  Pedal 
pulses were normal.  Gait was without antalgia.  X-rays of 
the lumbar spine were normal.  The diagnosis for the low back 
was lumbosacral strain and no diagnosis was offered for the 
knee.  

A May 1997 VA outpatient treatment report is significant for 
complaints of knee and back pain.  The report notes 
complaints of mild pain once or twice per week that subsided 
after two days.  The examiner noted that the veteran did not 
have any neurologic symptoms of bowel or bladder trouble or 
radiating pain.  There was tenderness in left sacral area and 
good range of motion of the right knee with no effusion.

In August 1997, the RO received private clinical reports from 
Auburn Regional Medical Center.  These reports note treatment 
in July 1996 for neck and low back pain suffered while the 
veteran was a passenger in an automobile accident.  The 
diagnoses were cervical strain, lumbar strain and clavicular 
contusion.  X-rays of the spine at that time were negative.  
Another report notes the veteran's May 1995 motorcycle 
collision with a car.  That report notes complaint of right 
hip pain and that X-rays of the pelvis were negative.  

An April 1998 VA examination report reveals a well healed 
surgical scar on the right knee.  The patella was intact and 
there was no evidence of subluxation or ligament laxity.  
Passive range of motion was to 110 degrees of flexion  and to 
0 degrees of extension.  There was greater limitation of 
motion due to pain but no evidence of instability or 
incoordination.  X-rays were normal.  Examination of the back 
showed no evidence of any pinpoint muscle spasm or 
tenderness.  Forward flexion was to 90 degrees and backward 
extension was to 10 degrees with pain preventing extension to 
the normal 30-degree limit.  Lateral flexion was to 35 
degrees and rotation was to 45 degrees, bilaterally, with no 
complaint of pain.  The impressions were right knee joint 
strain prone to exacerbation and flare-ups but no 
fatigability or incoordination; and, chronic lumbosacral 
strain with limitation of motion as noted.

A July 1998 VA orthopedic examination report added a finding 
of tenderness at the site of the well-healed right knee 
surgical scar when the knee was flexed to 90 degrees.  The 
knee currently flexed to 100 degrees, limited by pain, and 
extended to 0 degrees.  The lumbar spine flexed to 75 degrees 
with paraspinal muscle tenderness at L4-S1.  Backward 
extension was from 0 to 10 degrees.  Lateral flexion was to 
35 degrees and rotation to 45 degrees, bilaterally.  The 
impressions were right knee joint strain, prone to flare-ups, 
with scar tenderness at 90 degrees of flexion and during 
kneeling; and chronic back strain with limitation of motion, 
prone to flare-ups, but without incoordination or easy 
fatigability.

In an August 1998 rating decision, the RO assigned a 10 
percent rating for a tender scar under Diagnostic Code 7804.  
The 20 percent rating for the right knee and the 10 percent 
rating for lumbar strain were continued.

In February 1999, the veteran's representative argued that 
the veteran was unable to bend his back due to back pain.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995). 

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  See 38 C.F.R. 
§§ 4.40, 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) held that a disability may be 
evaluated apart from the rating schedule and granted an 
increased rating on the basis of impairment envisioned under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

A.  Right Knee

Because the right knee has been rated 20 percent under 
Diagnostic Code 5257 for the entire appeal period, the 
Board's inquiry will be limited to whether there is a basis 
for any higher rating during the appeal period.  The Board 
will also consider whether a staged rating is proper.

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (1999).

Limitation of flexion at the knee to 15 degrees (normal being 
to approximately 140 degrees) warrants a 30 percent rating.  
See 38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 
(1999).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) to 45 degrees warrants a 50 percent 
rating.  Extension limited to 30 degrees warrants a 
40 percent.  Extension limited to 20 degrees warrants a 
30 percent rating.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Code 5261 (1999).  

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  In this case, arthritis is not shown, 
although the evidence suggests that it might arise at some 
time.

The service-connected residuals of right knee dislocation and 
surgery are manifested by flexion limited to 100 degrees, 
full extension, history of ligamentous instability, and 
flare-ups of knee pain that result in overall moderate 
impairment; right knee symptoms are not shown to cause severe 
impairment.

Comparing these symptoms to the provision of the rating code, 
the Board finds that any knee impairment due to subluxation, 
lateral instability, or other symptoms does not approximate 
the criteria for severe impairment.  Although the veteran has 
complained of dislocations and instability, recent objective 
medical evidence indicates that no instability or laxity 
exists.  Therefore, the criteria for a higher (30 percent) 
rating under Diagnostic Code 5257 are not approximated.  The 
evidence fails to show limitation of motion approximating the 
criteria for a 30 percent rating under codes 5260 or 5261.  
Flexion of the leg is not shown to be limited to 15 degrees 
nor is extension shown to be limited to 20 degrees. 

The veteran reported additional right knee impairment due to 
such restrictions as inability to climb a ladder or to drive 
long distances and the objective medical evidence indicates 
that occasional flare-ups of pain could further limit the 
range of motion of the knee.  Considering the tenets of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board agrees 
that there is some additional functional limitation due to 
painful motion of the knee during flare-ups; however, the 
evidence does not show additional functional limitations 
which approximate the criteria for severe limitation of 
motion of the knee (Flexion to 15 degrees or extension to 20 
degrees).  

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no medical evidence of marked interference with his 
employment in recent years due to a right knee disability 
beyond the industrial impairment acknowledged by the 
schedular rating.

The Board has also considered other potentially available 
diagnostic codes that offer ratings greater than 20 percent 
for knee impairment; however, no other code appears to be 
appropriate for the symptoms shown in this case.  In 
addition, because the criteria for a rating greater than 20 
percent has not been met at any time during the appeal 
period, a staged rating is not proper.  Fenderson, supra. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


B.  Back Condition

Because the service-connected back condition has been rated 
10 percent disabling under Diagnostic Code 5295 for the 
entire appeal period, the Board's inquiry will be limited to 
whether there is a basis for any higher rating during the 
appeal period.  The Board will also consider whether a staged 
rating is proper.

Under Diagnostic Code 5292, higher evaluations are available 
for limitation of motion of the lumbar spine.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  

Diagnostic Code 5295 also provides for higher evaluations.  A 
20 percent evaluation is warranted when there is muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The veteran has normal to slight limitation of motion in 
flexion, rotation and lateral flexion.  However, he is noted 
to have only 10 degrees of extension which represents severe 
limitation of motion.  The findings overall falls short of 
moderate limitation of motion of the lumbar spine.  
Nonetheless, given the degree of the veteran's limitation of 
motion, objective findings of pain on motion, and the effects 
of pain on use during flare-ups, the Board finds the 
disability picture more nearly approximate moderate 
limitation of motion of the lumbar spine, supporting a 20 
percent rating under Code 5292.  38 C.F.R. §§ 4.7, 4.40, 
4.45, and DeLuca, supra.  The Board, however, does not find 
the evidence shows impairment approximating severe limitation 
of motion of the lumbar spine warranting a 40 percent rating 
under Diagnostic Code 5292, notwithstanding the evidence of 
additional impairment.  As previously noted, in most planes 
the veteran has either a full range of motion or the 
limitation is slight.  Moreover, there is no objective 
evidence that pain on use of the joint results in severe 
limitation of motion warranting a higher rating.  Id.

Likewise, an evaluation of the veteran's back disorder under 
the code pertaining to lumbosacral strain fails to provide a 
basis for the assignment of the next higher rating of 40 
percent.  In this regard, X-ray studies show he has a normal 
lumbar spine.  Although on occasions he was noted to have 
muscle spasms/tenderness of the lumbar area and has some 
limitation of motion, the evidence has never shown that he 
has or has had a severe lumbar strain warranting the next 
higher rating of 40 percent.  There is no evidence of listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space.  See 38 C.F.R. § 4.71a, Code 5295.  Given the evidence 
of record, the criteria for the next higher rating of 40 
percent is not warranted under this code.

In sum, an increased rating to 20 percent but no more is 
warranted for the veteran's low back disorder.


ORDER

The claim for a higher rating for residuals of right knee 
dislocation and surgery is denied.

A 20 percent rating for a service-connected back condition is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



		
	K. Osborne
	Acting Member, Board of Veterans' Appeals


 

